DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 12, 2018 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment:
Claims 1-10 are canceled; 
Claims 11-21 are newly added; and thus,
Claims 11-21 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawing (figure 1) submitted on 02/04/2021 is objected to because numbers and notations are not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 
Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  
Claim 11, in lines 1-2, “wherein the input detection and protection circuit comprises:” should be changed to --comprising:--
Claim 11, in lines 8-9, “wherein the pull-in circuit for a relay is connected to a relay in the power input circuit” should be changed to --wherein the pull-in circuit for the relay is connected to the relay in the power input circuit--
Claim 11, in line 11, “an MCU chip” is not clear whether it would be the same or different with “an MCU chip” in line 7
Claim 19, in line 2, “a” should be changed to --the--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Braylovskiy et al. (US 9,484,771) in view of Tsyrganovich (US 9,337,744).

    PNG
    media_image1.png
    573
    765
    media_image1.png
    Greyscale

With respect to claim 11, Braylovskiy discloses in figure 4 an input detection and protection circuit, wherein the input detection and protection circuit comprises: a power input circuit (30-50, 16A, e.g., formed as a power input circuit for providing an predetermined input power applied thereof), wherein the power input circuit performs a first limitation to an input surge voltage (having a first input power at terminals L1-L2 and N1-N2), and then performs a second limitation to a residual voltage (having a second voltage at an output of an EMI filter 50) from the first input surge voltage limitation (see figure 4); a pull-in circuit (280, e.g., a relay driver for driving and pulling the relay circuit 16A) for a relay (16A, e.g., a relay circuit), 
Tsyrganovich discloses in figure in figure 1 an input detection and protection circuit comprising an input voltage acquisition circuit (22-23, 36-37, e.g., formed as an input voltage acquisition circuit), wherein the input voltage acquisition circuit feeds back an input voltage (VACIN) to an MCU chip (38, e.g. MCU chip); and wherein the MCU chip controls a PFC circuit (12-13, 16, e.g., a PFC or boost converter) to switch on and off according to voltage values input by the input voltage acquisition circuit (see figure 1).

    PNG
    media_image2.png
    615
    738
    media_image2.png
    Greyscale


With respect to claim 15, the combination of Braylovskiy and Tsyrganovich disclose that wherein when the input voltage is within a certain safe range, the MCU chip controls the pull-in of the relay through the pull-in circuit for the relay, and when the input voltage is out of the safe range, the relay is dropped-out (see column 16 in lines 65-67 and column 17, in lines 1-3, e.g., “during this transfer time bulk capacitor on the output of PFC 180 provides energy to the ouput to keep the output voltage within specified range in order to maintain uninterruptable operation”).
With respect to claims 18-19, the combination of Braylovskiy and Tsyrganovich disclose that wherein when the input voltage is within a certain safe range, the MCU chip controls the PFC circuit to be switched on, and when the input voltage is out the safe range, the MCU chip controls the PFC circuit to be switched off (see column 16 in lines 65-67 and column 17, in lines 1-3, e.g., “during this transfer time bulk capacitor on the output of PFC 180 provides energy to the ouput to keep the output voltage within specified range in order to maintain uninterruptable operation”).
With respect to claim 21, the combination of Braylovskiy and Tsyrganovich disclose that wherein the input detection and protection circuit further includes a power supply module (30-40, e.g., power sources) that supplies power to the relay and the MCU chip (see figure 4 of Braylovskiy).
Allowable Subject Matter
Claims 12-14, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Xiong et al. – US 9,820,351
Prior art Schmid et al. – US 2011/0164339
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 4, 2021